Citation Nr: 0909061	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence exists to reopen a claim 
for entitlement to a non-service connected death pension.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service from December 
1942 to April 1946.  He died in March 1950.  The appellant is 
the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 administrative decision 
of the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Manila, Republic of the Philippines.   


FINDINGS OF FACT

1.  A final Board decision in February 2005 denied an 
application to reopen a claim of entitlement to non-service 
connected death pension benefits on the basis that new and 
material evidence had not been presented to demonstrate the 
Veteran's qualifying service.

2.  Evidence received since the February 2005 Board decision 
is not new and material as it does not include any previously 
unconsidered official service department records which 
refutes the prior service department refusal to verify the 
claimed Philippine service.


CONCLUSIONS OF LAW


1.  A February 2005 Board decision, which denied an 
application to reopen a claim of entitlement to non-service 
connected death pension benefits, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
February 2005 Board decision and the appellant's claim for 
entitlement to a non-service connected death pension cannot 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the appellant's claim for entitlement to a non-
service connected death pension in a November 1997 decision; 
the appellant failed to appeal that decision.  The appellant 
attempted to reopen her claim in April 2002, but was denied 
in an April 2002 RO decision and a February 2005 Board 
decision.  She then sought reconsideration of the Board's 
decision, which was denied in June 2005.  In October 2005, 
the appellant submitted a request to reopen her prior claim, 
which was denied in a January 2006 RO decision.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
However, 38 U.S.C.A. § 5108 provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  Hence, 
before reaching the issue of whether service connection is 
warranted, the Board must first determine whether the claim 
may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-
19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a claimant as defined in VA 
statute and regulation.  Dependency and indemnity 
compensation and death pension benefits may be paid to the 
surviving spouse of a veteran in certain circumstances.  See 
generally 38 U.S.C.A. §§ 1310, 1541.  A veteran is defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency, indemnity compensation, 
and burial allowance. However, it is not qualifying service 
for VA pension benefits.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. 
§§ 3.40, 3.41.

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate U.S. service department under the following 
conditions: (1) the evidence is a document issued by the 
United States service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

The RO denied the appellant's 1997 claim for non-service 
connected death pension because the National Personnel 
Records Center (NPRC) had certified that the Veteran only had 
service as a recognized guerilla from December 1942 to April 
1946, not as a member of the Armed Forces of the United 
States, and as such, is ineligible for non-service connected 
death pension benefits.  In attempting to establish 
entitlement to the benefit being sought, the appellant 
submitted various documents issued by the U.S. Armed Forces 
of the Far East (USAFFE).  

As noted above, the Board declined to reopen the claim in a 
final February 2005 decision, finding that new and material 
evidence had not been submitted to reopen the claim.  

Thus, for evidence in this case to be considered new and 
material, the appellant must submit evidence from a United 
States service department showing the appropriate military 
service.  

The appellant has again submitted military records 
documenting the Veteran's service as a recognized guerilla, 
all of which are duplicate.  Thus, the evidence is not new.  
The appellant's own arguments and allegations are 
insufficient to reopen this claim.  

The Board stresses to the appellant that establishing veteran 
status with service in the Philippine Commonwealth Army is 
limited by the requirements and proscriptions of 38 C.F.R. § 
3.203 and § 3.41.  These provisions require that an applicant 
prove service in the Philippine Commonwealth Army with either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  Soria, 118 F.3d at 748; Palor v. Nicholson, 21 
Vet. App. 325 (2007).  There are no other means.  Id.

Accordingly, as new and material evidence has not been 
submitted, the appellant's prior claim for eligibility for 
non-service connected death pension benefits cannot be 
reopened. 

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In reviewing the record, the RO did not provide a pre-
adjudicatory notice outlining the specific regulatory 
language in 38 C.F.R. § 3.203 and § 3.41.  However, a post-
adjudicatory RO letter in January 2007 did advise of the 
evidentiary requirements for establishing veteran status.  

In this case, the appellant has submitted those official 
service department records in her possession.  The NPRC has 
refused certification in this case.  The appellant has not 
argued, and the record does not show, that the prior 
certification refusal was based on incorrect, incomplete, or 
erroneous information to warrant any further attempts at 
verification.  See generally Sarmiento, 7 Vet. App. at 86; 
D'Amico, 209 F.3d at 1327.

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the claimant 
had attempted to establish veteran status but had no official 
service department records and the NPRC refused to verify the 
claimed Philippine service.  The Palor Court held that the 
VA's failure properly notify the claimant of the means to 
establish veteran status under 38 C.F.R. § 3.203 and § 3.41 
was harmless error as a matter of law.  The Court reasoned as 
follows: "This is so because based on the U.S. service 
department's refusal to certify, there are presumably no 
documents issued by the U.S. service department that the 
appellant could submit to VA that would show qualifying 
service under § 3.203."  Id. at 332.

The disposition of this case is controlled by the Palor 
precedent, and there are no further means to verify the 
claimed service by the appellant's former spouse, rendering 
her ineligible for VA death benefits as a matter of law.  
Palor, 21 Vet. App. at 332-3.  In such a situation, no amount 
of notice or further assistance to the appellant can change 
the legal outcome so that any notice deficiency constitutes 
harmless error.  Id.  See also Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (VCAA not applicable as claimed service 
during the Iranian hostage crisis was not a "period of war" 
for purposes of entitlement to non-service- connected pension 
benefits).  As noted in Soria, and reiterated in Palor, the 
appellant's "only recourse lies within the relevant service 
department, not the VA."  Soria, 118 F.3d at 749. See Palor, 
21 Vet. App. at 333.

ORDER

The appeal is denied.  



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


